[Cite as State v. Hobbs, 2019-Ohio-5145.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                   Court of Appeals No. L-18-1165

        Appellee                                Trial Court No. CR0201703023

v.

Lamonte Hobbs                                   DECISION AND JUDGMENT

        Appellant                               Decided: December 13, 2019

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Adam H. Houser, for appellant.

                                            *****

        ZMUDA, J.

        {¶ 1} Appellant, Lamonte Hobbs, appeals the July 3, 2018 judgment of the Lucas

County Court of Common Pleas finding him guilty of assault and sentencing him to 180

days in jail, all of which were suspended, and one year of probation. Finding that the

issues raised on appeal are moot, we dismiss the appeal.
                                     I. Background

       {¶ 2} On November 21, 2017, appellant, Lamonte Hobbs, was indicted on one

count of assault in violation of R.C. 2903.13(A), a misdemeanor of the first degree. The

matter proceeded to a bench trial on June 25, 2018, where the following facts were

established.

       {¶ 3} On November 10, 2017, appellant was employed as a corrections officer at

the Lucas County Jail. Appellant was assigned to the booking desk for the intake of

arrestees. On that night, victim T.M. was arrested and brought to the Lucas County Jail.

After being booked, a process during which T.M. acknowledges he was uncooperative,

he was moved to a holding “pod” with several other individuals where he remained until

the underlying incident occurred.

       {¶ 4} Following a different arrestee’s entry into the pod, T.M. approached

appellant, who remained in the doorway, to discuss his inability to make a phone call

upon his booking. Following a brief interaction, T.M. walked away from appellant back

into the pod. While doing so, he raised his middle finger at appellant.1 Appellant entered

the pod, grabbed appellant by the collar, and pulled him to the ground. At trial and on

appeal, appellant argues that he slipped while attempting to escort T.M. from the pod and



1
  Appellant argues T.M. used a racial epithet while displaying the hand gesture. While
video of the incident was included in the record, the microphone did not record the verbal
altercation immediately preceding the underlying incident. The inability to determine
precisely what was said during this interaction is not relevant to our resolution of this
appeal.




2.
that the slip is the reason the pair fell. The trial court noted appellant did appear to slip

but only after appellant had pulled T.M. down by his collar. T.M. suffered minor

abrasions as a result of being pulled down and the subsequent intervention and

handcuffing by several other corrections officers while he was on the ground. T.M. was

then escorted to a holding cell with no further physical contact between himself and

appellant.

       {¶ 5} When appellant returned to work the following evening, he prepared a

written incident report describing the altercation with T.M. Pursuant to internal

procedure, the report and surveillance video of the incident were reviewed by the Lucas

County Sheriff’s Office’s acting director of jail security. Finding discrepancies between

appellant’s written description of events and the surveillance video, the acting director

referred the matter forward through the office’s internal investigation procedures. The

matter was ultimately referred to the Lucas County prosecutor’s office and was presented

to the grand jury. Appellant was indicted for assault in violation of R.C. 2903.13(A), a

first-degree misdemeanor.

       {¶ 6} On June 28, 2018, following a three-day bench trial, the trial court found

appellant guilty of assault. In its July 3, 2018 sentencing order, the trial court sentenced

appellant to 180 days in jail. That entire jail term was suspended and the trial court

sentenced appellant to one year of probation during which appellant was required to

complete 30 hours of community service and seek and maintain gainful, verifiable

employment. No request for stay of sentence was filed by appellant pending appeal. On




3.
April 5, 2019, on recommendation of the Lucas County Adult Probation Department, the

trial court terminated appellant’s probation prior to the expiration of the one-year term

originally imposed.

       {¶ 7} Prior to that early termination, appellant timely appealed from the July 3,

2018 judgment entry and asserts the following errors for our review:

              1. THE STATE DID NOT PROVIDE SUFFICIENT EVIDENCE

       TO PROVE THAT APPELLANT COMMITTED ASSAULT

              2. THE DECISION OF THE TRIAL COURT WAS AGAINST

       THE MANIFEST WEIGHT OF THE EVIDENCE

              3. THE FAILURE OF THE STATE TO PROVIDE ALL VIDEO

       OF THE VICTIM IN THE COUNTY JAIL WHILE HE WAS IN

       BOOKING WAS A BRADY VIOLATION

                                  II. Law and Analysis

       {¶ 8} Before addressing the merits of appellant’s assignments of error, we must

first determine whether these assignments are subject to review in light of the trial court’s

April 5, 2019 termination of appellant’s probation. “Under Ohio law, an appeal from a

misdemeanor conviction is moot if the sentence in that case was voluntarily served unless

the defendant demonstrates that [they] will suffer some collateral disability or loss of

civil rights arising from that conviction.” City of Toledo v. Cowans, 6th Dist. Lucas No.

L-07-1332, 2008-Ohio-2989, ¶ 9, citing State v. Golston, 71 Ohio St. 3d 224, 226, 643
N.E.2d 109 (1994). “If a defendant fails to file a motion to stay execution of sentence in




4.
a case involving a misdemeanor, [they are] deemed to have voluntarily served [their]

sentence.” Id., citing State v. Miller, 9th Dist. Summit No. 23240, 2007-Ohio-370, ¶ 8.

       {¶ 9} When a sentence has been voluntarily served, appellant must provide

evidence “from which an inference can be drawn that the defendant will suffer some

collateral disability or the loss of civil rights” arising from their conviction to proceed on

appeal. Cleveland Heights v. Lewis, 129 Ohio St. 3d 389, 2011-Ohio-2673, 953 N.E.2d
278, ¶ 18. That evidence must be sufficient to show the appellant has “a substantial stake

in the judgment of conviction” to pursue an otherwise moot appeal. Golston at 226. The

burden to produce such evidence rests with appellant. Id. Our review of the record

shows appellant has failed to satisfy this burden.

       {¶ 10} Following his misdemeanor conviction, the trial court sentenced appellant

to 180 days in jail, all of which were suspended. The trial court also sentenced appellant

to a one-year term of probation pursuant to R.C. 2929.25 and 2929.27. While serving

probation, appellant was ordered to comply with any rules and regulations established by

the Lucas County Adult Probation Department. Additionally, the trial court ordered

appellant to serve 30 hours of community service and seek and maintain gainful

employment as conditions of his probation. Lastly, the trial court ordered appellant to

pay court costs but permitted him to satisfy those costs through community service as

approved by the probation department. Other than the one-year term of probation, the

trial court did not impose any additional community control sanctions as permitted under

R.C. 2929.27. On April 5, 2019, on the recommendation of the Lucas County Adult




5.
Probation Department, the trial court terminated appellant’s probation early. At no point

between sentencing and the early termination of his probation did appellant seek a stay of

his sentence pending appeal. Because appellant failed to seek a stay a stay of his

sentence, as noted by appellee, he voluntarily served his misdemeanor sentence. Cowans

at ¶ 9.

          {¶ 11} While we deemed appellant voluntarily served his sentence in accordance

with Cowans, the facts underlying appellant’s conduct related to his sentence are

sufficient on their own to show he voluntarily served his sentence. When a trial court

imposes a community control sanction for a misdemeanor conviction, the trial court’s

jurisdiction over the defendant lasts for the duration of any community control sanctions

imposed. R.C. 2929.25(B). Once that period expires, however, a trial court’s jurisdiction

to impose additional sanctions likewise expires. State v. Johnson, 7th Dist. Mahoning

No. 09-MA-94, 2010-Ohio-2533, ¶ 30-31. Here, the trial court terminated appellant’s

probation on April 5, 2019. On April 15, 2019, the Lucas County Adult Probation

Department filed an “Information on Community Service In Lieu of Court Costs”

reflecting appellant’s satisfaction of court costs through community service. As a result,

the trial court’s jurisdiction over appellant expired. Id. Appellant makes no argument

that he is subject to further sanctions to be imposed by the trial court. Because the trial

court’s jurisdiction over appellant concluded with the early termination of his probation

and the satisfaction of court costs, we find appellant voluntarily completed his

misdemeanor sentence prior to resolution of this appeal. As a result, his appeal is moot




6.
unless he provides evidence he will suffer a collateral disability or loss of civil rights

arising from his conviction. Cowans at ¶ 9.

       {¶ 12} Appellant’s brief makes no claim of collateral disability from his

conviction. In its responsive brief, the state argues this appeal is moot as appellant has

completed his sentence. Notably, appellant failed to file a reply brief in which he could

have provided the evidence necessary to overcome the mootness of his appeal in response

to the state’s argument. As it was appellant’s burden to provide this evidence, his failure

to do so precludes us from finding he is subject to collateral disability or loss of civil

rights arising from the conviction. We recognize the nature of appellant’s employment as

a corrections officer would potentially be impacted by an assault conviction. However,

review of the trial transcript reveals appellant was terminated from that position prior to

his conviction. As a result, the loss of employment cannot serve as a disability collateral

to his conviction since his termination was not based on the conviction itself.

       {¶ 13} Put simply, appellant failed in his burden to provide any evidence which

shows he will suffer a collateral disability or loss of civil rights. Golston, 71 Ohio St. 3d

at 226, 643 N.E.2d 109. Accordingly, appellant’s appeal is moot and we will not

consider it.

                                       III. Conclusion

       {¶ 14} This appeal is moot as a result of appellant voluntarily completing his

sentence and his failure to identify a collateral disability or loss of civil rights associated




7.
with his conviction. Therefore, this appeal is dismissed. Appellant is ordered to pay the

costs of this appeal pursuant to App.R. 24.


                                                                        Appeal dismissed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Gene A. Zmuda, J.                                          JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.